 



Exhibit 10.1
Mark D. Whitley
Summary of Employment Terms

     
Title:
  Senior Vice President — Permian Business Unit and Engineering Technology of
Range Resources Corporation (the “Company”)
 
   
Salary:
  $250,000 per annum
 
   
Bonus:
  An annual bonus to be awarded in February or March in respect of the prior
year’s results at the discretion of the Compensation Committee of the Board (the
“Compensation Committee”) with a target range of 25% - 50% of base salary
($62,500 - $125,000). Mr. Whitley will become eligible to participate in the
bonus program beginning in 2007, based upon 2006 performance.
 
   
Initial SARs Grant:
  An initial grant of 60,000 stock appreciation rights was made upon hire, with
participation in normal annual grants beginning in 2007.
 
   
Restricted Stock Grant:
  A stock grant of 100,000 shares of restricted common stock was made to
Mr. Whitley’s deferred compensation account, which will vest 25% after one year,
50% after two years, 75% after three years and be 100% vested after four years.
 
   
Change in Control Plan:
  Mr. Whitley will participate in the Company’s Executive Change in Control
Plan.
 
   
Other Plans:
  Mr. Whitley will be eligible to participate in the Company’s 401(k) and
deferred compensation plans.

 